Citation Nr: 1742366	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-11 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for a disability of the neck and upper back.

3. Whether new and material evidence has been received to reopen a claim for service connection for a  lower back disability.

4. Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right upper extremity.

5. Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the left upper extremity.



	(CONTINUED ON NEXT PAGE)

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 with subsequent service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the decision, the RO reopened previously denied claims for service-connected compensation for each of the disabilities listed on the title page of this remand, but then denied all of the claims on their merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the AOJ issued a Statement of the Case (SOC), in which it continued to deny the benefits requested in this appeal.  In response, the Veteran submitted a letter, which the AOJ accepted as his substantive appeal (in lieu of VA Form 9).  Because it was unclear from the letter whether the Veteran desired to exercise his right to testify at a hearing before a Veterans Law Judge, the AOJ contacted the Veteran's representative.  Through his representative, the Veteran requested a hearing via videoconference and his name was added to the list of VA claimants waiting to testify at similar hearings.

In May 2015, the AOJ received a letter from the Veteran, which indicated that, because he was incarcerated, he would be unable to attend a videoconference hearing.  It appears that the AOJ treated this letter as a withdrawal of the prior hearing request.  However, in the letter, the Veteran specifically requested that the videoconference hearing should proceed in his absence and that, at the hearing, the Veteran's representative should present argument on his behalf.  

Although a Veteran may withdraw a hearing request at any time before the date of the hearing, see 38 C.F.R. § 20.704(e) (2017), here, the Veteran's May 2015 letter did not withdraw his hearing request.  To determine otherwise would be inconsistent with the Veteran's request that the hearing should proceed.  Moreover, the claims file indicates that the Veteran is no longer incarcerated.  Because the Veteran made a timely hearing request, which has not been withdrawn, the Board will remand this appeal with instructions to schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing at the RO in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





